DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 04 January 2021. Claims 1-9 are pending in the application. Claim 10 has been cancelled.

	This application is a national stage application of PCT/JP2019/025160, filed 25 June 2019, now WO 2020/008955.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamamoto, JP 2003-273003, cited by Applicant on the Information Disclosure Statement submitted on 04 January 2021. 
With respect to claim 1, Yamamoto discloses a substrate processing apparatus for processing substrates, the substrate processing apparatus comprising: 
a plurality of processing modules SC1/SC2/SD1/SD2, shown in Figs.1 and 2,  configured to perform predetermined processes on the substrates (The coating processing units SC1 and SC2 are so-called spin coaters for supplying a photoresist to the main surface of the substrate and rotating the substrate to perform uniform resist coating, see paragraph [0017]. The development processing units SD1 and SD2 are so-called spin developers that perform development processing by supplying a developing solution onto the exposed substrate, see paragraph [0018]) ; and 
an information display, shown in Figs. 9 and 10, configured to display information about an error that occurred in the predetermined processes, wherein the information display is configured to display, in a same screen: a substrate on which a predetermined process in which the error occurred was being performed, a processing module which was performing the predetermined process in which the error occurred, a timing at which the error occurred, and a cause of the error, see paragraphs [0072]-[0085].  
With respect to claim 2, in the substrate processing apparatus of Yamamoto, the plurality of processing modules SC1/SC2/SD1/SD2 are further configured to repeatedly perform a process cycle including the predetermined processes (Since the indexer ID stores a plurality of substrates for processing, in the apparatus of Yamamoto, the plurality of processing modules SC1/SC2/SD1/SD2 are configured to perform resist coating processing and developing processing repeatedly on the plurality of stored wafers in indexer ID.), and wherein the information display is further configured to display, in the same screen, a cycle number of the predetermined process in which the error occurred, see paragraph [0073]: the data for identifying the substrate processed by the processing unit includes the cassette number, the slot number, and the wafer number.  
With respect to claim 4, in the substrate processing apparatus of Yamamoto, the cause of the error is one that causes the predetermined process to be stopped and is one that occurred first, see the Abstract: “A resist detection area 40 is imaged by a camera 35, a resist discharge start point and a resist discharge stop point are detected by the use of the obtained image of the detection area 40, a resist discharge time is acquired, it is determined that a resist discharge failure has occurred, when the resist discharge time is not within a prescribed allowable range of time, and a warning is issued to the operator of the substrate-processing apparatus 100. Therefore, the operator is capable of preventing the substrate, which may be subjected to a processing failure, from being sent to an post process.”.
With respect to claim 5, Yamamoto discloses a substrate processing apparatus for processing substrates, the substrate processing apparatus comprising: 
a plurality of processing modules SC1/SC2/SD1/SD2, shown in Figs.1 and 2,  configured to perform predetermined processes on the substrates (The coating processing units SC1 and SC2 are so-called spin coaters for supplying a photoresist to the main surface of the substrate and rotating the substrate to perform uniform resist coating, see paragraph [0017]. The development processing units SD1 and SD2 are so-called spin developers that perform development processing by supplying a developing solution onto the exposed substrate, see paragraph [0018]); Appl. No.: Not Yet AssignedMail Stop PCT Page 5 of 10Attorney Docket: 38472U 
a plurality of transport modules ID/TR/IF configured to transport the substrates, see paragraphs [0013]-0015]; and 
an information display, shown in Figs. 9 and 10, configured to display information about an error that occurred in the predetermined processes or while transporting the substrates, wherein the information display is configured to display, in a same screen: a substrate on which a predetermined process in which the error occurred was being performed, a processing module which was performing the predetermined process in which the error occurred, or a transport module which was transporting the substrate on which the predetermined process in which the error occurred was being performed a timing at which the error occurred, and a cause of the error, see paragraphs [0072]-[0085].  
With respect to claim 6, Yamamoto discloses a substrate processing method for processing substrates, the substrate processing method comprising: 
performing predetermined processes on the substrates (performing resist coating processing and developing processing on a substantially circular semiconductor substrates (wafers)) in a plurality of processing modules SC1/SC2/SD1/SD2, shown in Figs.1 and 2 (The coating processing units SC1 and SC2 are so-called spin coaters for supplying a photoresist to the main surface of the substrate and rotating the substrate to perform uniform resist coating, see paragraph [0017]. The development processing units SD1 and SD2 are so-called spin developers that perform development processing by supplying a developing solution onto the exposed substrate, see paragraph [0018]); andAppl. No.: Not Yet AssignedMail Stop PCT Page 5 of 10Attorney Docket: 38472U 
displaying information, as shown in Figs. 9 and 10, about an error that occurred in the predetermined processes on an information display, wherein the information display configured to display items in a same screen, the items comprising: a substrate on which a predetermined process in which the error occurred was being performed, a processing module which was performing the predetermined process in which the error occurred, a timing at which the error occurred, and a cause of the error, see paragraphs [0072]-[0085].  
With respect to claim 7, in the substrate processing method of Yamamoto, the performing the predetermined process includes repeatedly performing a process cycle including the predetermined processes (Since the indexer ID stores a plurality of substrates for processing, in the method of Yamamoto, resist coating processing and developing processing is repeatedly performed on each one of the plurality of stored wafers in indexer ID.), and wherein the displaying the information about the error includes displaying a cycle number of the predetermined process in which the error occurred, see paragraph [0073]: the data for identifying the substrate processed by the processing unit includes the cassette number, the slot number, and the wafer number.  
With respect to claim 9, in the substrate processing method of Claim 6, wherein the cause of the error is one that causes the predetermined process to be stopped and is one that occurred first, see the Abstract: “A resist detection area 40 is imaged by a camera 35, a resist discharge start point and a resist discharge stop point are detected by the use of the obtained image of the detection area 40, a resist discharge time is acquired, it is determined that a resist discharge failure has occurred, when the resist discharge time is not within a prescribed allowable range of time, and a warning is issued to the operator of the substrate-processing apparatus 100. Therefore, the operator is capable of preventing the substrate, which may be subjected to a processing failure, from being sent to an post process.”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, JP 2003-273003, cited by Applicant on the Information Disclosure Statement submitted on 04 January 2021, as applied to claims 2 and 7 above, further in view of Asakawa et al., US 2016/0027672. 
Yamamoto is applied as above. Although the apparatus of Yamamoto includes a heater HP1-HP10, see Fig. 2 and paragraphs [0016]-[0020], the apparatus of  Yamamoto does not comprise a Chemical Oxide Removal (COR) module configured to perform a COR process on a substrate. Since the apparatus of Yamamoto is for resist coating and development, it would have been obvious to the skilled artisan that the apparatus of Yamamoto could further include a Chemical Oxide Removal (COR), since it is known in the art to include a COR (chemical oxide removal) processing module in a semiconductor substrate processing apparatus, as shown in Fig. 1 of Asakawa et al. It would have been obvious to the skilled artisan to include a Chemical Oxide Removal (COR) module in the known apparatus of Yamamoto in order to prevent exposure of the substrates to environmental contaminants. Although claim 3 requires in the process cycle, the COR process and the heating process are sequentially performed, claim 3 is directed to an apparatus. It has been established that apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
With respect to claim 8, although Yamamoto discloses a method comprising the steps of resist coating and development, Yamamoto does not teach that the performing the predetermined processes further includes: performing a COR process on a substrate; performing a heating process on the substrate, and wherein, in the process cycle, the COR process and the heating process are sequentially performed.  Asakawa et al. disclose a semiconductor processing method which includes a COR (chemical oxide removal) process and a post heat treatment, Fig. 1 and paragraphs [0024] and [0064]-[0073]. Since the method of Yamamoto is drawn to the coating and development of a resist, it would have been obvious to the skilled artisan that the method of Yamamoto could further include performing a COR process and a heating process on the substrate, in light of the disclosure of Asakawa et al., since in the manufacture of semiconductor devices, a desired device is produced by repeatedly performing various processes such as, resist coating and development, an etching process, a film forming process and the like onto a semiconductor substrate.

                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various apparatuses and methods for processing semiconductor substrates
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822